                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION


THELONIUS MATTOCKS,                                  )
                                                     )
                        Plaintiff,                   )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:20-CV-147-D
KILOLO KIJAKAZI, Acting Commissioner of              )
Social Security,                                     )
                 Defendant.                          )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the Court hereby reverses Defendant's
decision under sentence four of 42 U.S.C. § 405(g) and remands the case to Defendant for further
administrative action.


This Judgment Filed and Entered on August 25, 2021, and Copies To:
Derrick Kyle Arrowood                                (via CM/ECF electronic notification)
Lisa M Rayo                                          (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 25, 2021                              (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 4:20-cv-00147-D Document 28 Filed 08/25/21 Page 1 of 1
